Citation Nr: 1132934	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, including chloracne, to include as secondary to herbicide exposure during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970 and from April 1975 to April 1978.  The Veteran's service personnel records demonstrate that he served in the Republic of Vietnam in 1967 and 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chloracne.  The Veteran timely appealed that issue.

The Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Board has recharacterized the issue on appeal in order to comport with the holding of that case.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in March 2011 at which time the VA examiner noted that the Veteran did not have any acne or evidence of acne "being an issue in the past by physical examination or by history."  The Board notes that such a statement directly contradicts the letters from the Veteran's private physicians, Drs. R.R., K.A.B., and W.H.S., Jr., all of whom note several different skin disorders, including chloracne, rosacea, infectious ezcematoid dermatitis, and dyshidrotic dermatitis.  The March 2011 examiner also did not give any opinion as to any of the above diagnosed skin disorders to military service.

Moreover, the Board notes that a VA physician diagnosed the Veteran with acne and rosacea in a September 2008 treatment note.  In that September 2008 note, the VA physician stated that the Veteran's rosacea and acne "at least as likely as not [were] related to agent orange since [the] Veteran suffered from these prior to joining the military."  The Board notes that the VA physician's opinion on relation to service is inherently contradictory.  

The Veteran's service treatment records note that the Veteran had several incidents of contact or ezcematoid dermatitis during military service, particularly in October and November 1968 while in the Republic of Vietnam.  The Board also notes that as the Veteran was in the Republic of Vietnam and therefore exposure to herbicides, including Agent Orange, during military service is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).

In light of the above, the Board finds that a remand is necessary in this case to afford the Veteran a new VA examination because the previous examiner did not address whether the Veteran's previously-diagnosed skin disorders were related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lebanon VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2005 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had since discharge from service for any skin disorder, including Drs. R.R., K.A.B, and W.H.S., Jr.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA skin disease examination with a dermatologist in order to determine the nature and etiology of any current skin disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any skin disease or diseases currently present.  If any current skin disease is identified, the examiner should indicate whether or not this represents a chronic disability.  The examiner should specifically discuss the letters from Drs. R.R., K.A.B., and W.H.S., Jr., as well as the March 2011 VA examination report and the September 2008 VA treatment note.

Thereafter, the examiner must opine as to whether any currently diagnosed skin disease more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include as a result of Agent Orange.  The examiner must take as conclusive fact that the Veteran's skin was shown to be normal on enlistment in June 1967 and reenlistment in January 1975, and therefore is due the presumption of soundness for those two distinct periods of service.  

The examiner should specifically discuss the Veteran's exposure to herbicides, including Agent Orange, during military service, as well as the Veteran's several instances of contact dermatitis, ezcematoid dermatitis, cellulitis dermatitis, and other rashes during military service, particularly in the Republic of Vietnam in October and November 1968.

A rationale must be provided for any opinion rendered.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder, including chloracne, to include as secondary to herbicide exposure during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


